Winsnow, J.
After careful examination of the testimony given on the trial touching on the question of the mental capacity of Holman Boorman when he made the exchange of certificates, we are entirely satisfied that the trial judge was right in holding that there was no testimony to go to the jury which tended to prove him mentally incompetent to make á valid exchange. The question was not whether he at some time had a delusion upon some subject, nor yet whether he always reasoned wisely or prudently, but, “ when capacity to do a certain act is in issue, the question is whether the alleged insane person had sufficient mental ability to know what he was doing and the nature of the act done.” Burnham v. Mitchell, 34 Wis. 117. “ The law recognizes the fact that there may be derangement of mind as to particular subjects, and yet capacity to act on other subjects. . . . The proof which is necessary to invalidate a man’s act by reason of his insanity must show inability to exercise reasonable judgment in regard to such act? Busw. *149Insan. § 270. There is no testimony in this case -which tends to show that Holman Eoorman did not fully understand the proposition that was made to him by the defendant company, and that he did not reason upon it intelligently and act rationally. On the contrary, the testimony satisfactorily establishes the fact that he did so understand, reason, and act. We shall not undertake to review the testimony in detail. The main facts relied upon to prove mental incapacity are that his disposition seemed to change after the sudden death of his wife, and that he became sullen, ugly, and quarrelsome; that he fell out with his mother and treated her unkindly, finally charging her with wanting to get his insurance, and leaving her house in a passion, about a week before his death; that he said one evening in February before his death that nine men were following him or were going to kill him, and at another time that a man chased him at night; that he had trouble with a fellow laborer, and threatened to lick him; and finally that he took his own life, either deliberately or by accident. On the other hand, the evidence showed that he had fallen into the drinking habit during the last three months of his life, and was more ugly when in liquor; that he discussed the question of change of policies with his relatives; told them that the company wanted him to' change them; that he sent the money to his mother to pay his assessments; that he wrote on the new certificate a request that the money be divided,— $500 to his mother, and the balance to be divided between a sister and a young lady to whom he seems to have become engaged after his first wife’s death. There is no evidence that his mind was ever in the least unsettled or flighty upon any business matter. There is, it is true, some testimony given by a medical expert in reply to a hypothetical question, to the effect that he thought, upon the facts stated, that the deceased was insane when he died. He also stated, however, in substance, that he might have been capable of doing *150ordinary business, depending on the question whether there were any delusion in his mind regarding it. There was no evidence of any such delusion, hence we do not regard this testimony of sufficient weight to justify submission of the question to a jury.
There was evidence given by a witness that he worked with Boorman a few days, cutting ice, in February before his death, and that deceased became quarrelsome and got mad at the witness because, as he said, witness did not drive the horse straight while he (Boorman) was holding the ice plow. On the strength of this testimony the plaintiff’s counsel proposed to ask him whether, in his judgment, Boorman was of sound mind at the time. An objection to this question was sustained on the ground that the witness had not shown enough facts upon which to predicate an opinion as to insanity, and this ruling is alleged as error. We think the ruling was right. It is the province of the court, in the exercise of a wise, legal discretion, to decide whether the facts on which a nonexpert’s opinion as to a person’s sanity is based entitle him to express his opinion to the jury. Denning v. Butcher (Iowa), 59 N. W. Rep. 69. This must be so, otherwise a nonexpert, after detailing the most trivial circumstance) might state his opinion as to sanity or insanity of the person whose sanity was in question. Such a rule could not be endured. In this instance the trial court rightly exercised its discretion.
This action is brought to recover upon the first or original certificate, and, it appearing that there was a valid surrender of that certificate or contract and acceptance of a different contract, the court was entirely right in directing a verdict for the defendant.
By the Oourt.— Judgment affirmed.